DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 7-26-21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 7-26-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 7-26-21 arguments vis-à-vis prior rejections, simply stating that the rejections were addressed by the 7-26-21 claim amendments (i.e. that the cited prior art did not teach or suggest amended claim 4’s porous solid and/or liquid phase), have been fully considered and are persuasive in view of said amendments except vis-à-vis prior art rejections over Hamad, US 2014/0099245 (published 4-10-04).  Said rejections, save for those over Hamad (which still meets the claims so rejected as detailed below), are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned/defined in the description: PG in Replacement Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections/Potentially Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, the most pertinent prior art appears to be Hamad, whose teachings and suggestions are detailed below.  Hamad does not teach or suggest employing the claimed liquid phases in its overall composition, however.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 4-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hamad, US 2014/0099245 (published 4-10-04).  Regarding claims 4-7, Hamad teaches a dispersion composition comprising a porous solid such as activated C, an MOF, or MgO dispersed/suspended within liquid carriers.  See Hamad at, e.g., par. 14, 35, 39, 44, 83; Tables 1-2.  Examples of 25 and 50 wt% MgO dispersed within 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyldisiloxane (a silicone oil) are specifically disclosed.  See id. at Ex. 1-2; Tables 1-2.  In addition to its exemplary MgO, Hamad also teaches other appropriate solid capture agents such as the MOF HKUST-1, i.e. Cu3(BTC)2 (BTC being benzenetricarboxlyate, i.e. the Cu+2 ions are co-ordinated to carboxylates as claimed).  See Hamad at, e.g., par. 39 and 44.  Given Hamad’s teaching of the appropriateness and/or interchangeability of MgO, activated C, and MOFs such as HKUST-1 for its dispersion composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamad’s overall methodology by employing activated C and/or HKUST-1 either i) instead of and/or ii) in conjunction with its MgO.  Regarding i), note that selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), it has been held prima facie obvious to combine two compositions, each useful for See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.
Additionally and/or alternatively regarding claim 6, since the claim does not positively require that the porous solid is an MOF, Hamad’s teachings and suggestions vis-à-vis employing (porous) activated C in claim 4’s composition are considered to meet/satisfy claim 6 as well.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL BERNS/ November 10, 2021
Primary Examiner
Art Unit 1736